Citation Nr: 0703134	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  00--04 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, described as an anxiety disorder to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active military duty from November 1989 
to March 1992, to include service in Southwest Asia.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for an anxiety disorder.  In the course of appeal 
the scope of the claims was expanded to include entitlement 
to service connection for anxiety disorder including post-
traumatic stress disorder (PTSD), and a respiratory disorder 
on direct bases.

The Board in October 2003 denied the claims for an anxiety 
disorder and for a respiratory condition both claimed as due 
to undiagnosed illness.  Claims of entitlement to service 
connection for anxiety disorder including PTSD, and a 
respiratory disorder on direct bases were remanded to the RO 
for further development.

By rating action in March 2006 service connection for a 
respiratory disorder described as asthma was granted.  As 
such, the only issue before the Board is as shown on the 
title page.


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy while 
serving on active duty.

2. The veteran does not have a verified in-service stressor.

3. The preponderance of the evidence is against finding that 
the veteran has PTSD due to his military service.

4. An acquired psychiatric disorder, described as anxiety was 
not shown in service, a psychosis was not identified within 
the one-year period following the veteran's discharge from 
active duty, and the preponderance of the competent evidence 
is against finding that a current psychiatric disorder, 
however diagnosed, is related to his period of military 
service or any event thereof.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety disorder 
and PTSD was not incurred or aggravated as a result of 
military service, and a psychosis may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 3.307, 3.309. (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2004, amongst 
other documents considered by the Board, generally fulfills 
the provisions of 38 U.S.C.A. § 5103(a), save for a failure 
to provide notice addressing the type of evidence necessary 
to establish a disability rating and an effective date for 
the disability on appeal.  The claim was readjudicated in a 
March 2006 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal is harmless because the Board has 
determined that the preponderance of the evidence is against 
the claim. Hence, any questions regarding what rating or 
effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  The RO was able to obtain the 
appellant's service personnel records and post service 
psychiatric treatment records.  The October 2003 Board Remand 
attempted to gather additional information to support the 
claim; however, the appellant did not respond to several 
letters from VA asking him for additional stressor evidence 
in support of his claim.  There is no evidence of record of a 
current diagnosed psychiatric disability which is the result 
of service, or a diagnosis of PTSD which is a result of 
verifiable in-service stressors.  There is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant. 



Criteria

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, pertinent laws and regulations provide that a 
psychosis will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999). The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required. Grottveit v. Brown, 5 Vet. App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) and the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy." See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records, and "consistent with 
the circumstances, conditions, or hardships of such service." 
38 U.S.C.A. § 1154 (b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2006); Doran v. Brown, 6 Vet. App. 283, 289 (1994).

If, however, it is determined that a veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, then the appellant's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor. In such cases, the record must contain service 
record or other corroborative evidence, which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors. See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

Credible supporting evidence of a non-combat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996). The term "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor." Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Background

The veteran's service personnel records and his DD Form 214 
reveals that he served (TDY) as a tank mechanic in the 
Persian Gulf; and was stationed in Saudi Arabia, from 
December 1990 to May 1991. He did not receive any awards 
which are indicative of combat service. While he asserts that 
he engaged in combat with the enemy, the service records 
simply do not support this claim.

The service medical records do not reveal any treatment or 
diagnosis of an acquired psychiatric disorder.  A notation 
was made by a treating clinician in November 1990, (prior to 
deployment to the Persian Gulf) that the veteran suffered 
from a left hand injury due to excessive alcohol usage. He 
was subsequently enrolled in an alcohol counseling class.  

The November 1991 separation examination revealed the veteran 
was being discharged for unsatisfactory performance.  It was 
noted that he suffered from chronic alcoholism.  

A January 1992 mental status examination prior to discharge 
revealed no evidence of a psychiatric disorder.

At a general VA examination in April 1992, the examiner noted 
that the veteran suffered from a neuropsychiatric disorder 
manifested by multiple altercations during military service 
which had left him with multiple traumas of both hands.  A 
psychiatric consultation was recommended.  The veteran, 
however, did not reply to an invitation to assess whether he 
needed to join in a post traumatic stress program.

VA Medical Center (VAMC) clinical records in December 1997 
note that the veteran reported his symptoms began after he 
returned in 1992.  He reported participating in combat as a 
tank driver; and being assigned duties involving the 
collection of dismembered and dead enemy soldiers.  The 
veteran's information was vague and he did not elaborate.  He 
reported no previous history of psychiatric hospitalization, 
counseling, or therapy.  He was taking any psychotropic 
drugs.  The examiner noted that the veteran had a significant 
substance abuse history going back to age thirteen.  He 
reportedly began drinking at that age, and later experimented 
with crack cocaine, marihuana, and "other pills."  The 
veteran underwent psychological testing and was diagnosed 
with PTSD; rule out bipolar disorder; rule out alcohol abuse; 
and a personality disorder, not otherwise specified, with 
antisocial features.  The examiner noted that the PTSD 
diagnosis was provisional because it was based solely on the 
history reported by the veteran.  No corroboration of the 
reported history was then available.

At a VA examination in August 1998, the veteran reported 
being sent to PGW in December 1990.  He was assigned to the 
1/37 Armor, 3rd Armor Division in Saudi Arabia.  He reported 
being a tank driver and being sent into Iraq.  They went in 
about 30-40 miles and ran into enemy tanks at night.  There 
was a battle but his tank was not hit.  One of the tanks in 
his unit was reportedly hit accidentally by an American 
helicopter but no one was wounded or killed.  They were in 
two more tank battles.  After the ground war his unit went 
into Kuwait for three to four days to retrieve American armor 
and to blow up enemy tanks which were operational.  He stated 
that they buried enemy bodies and cleared weapons out of 
bunkers.  He returned to Germany about two to three months 
later.  

Post service the appellant reported having headaches, sleep 
difficulties, bad dreams, increased irritability, and 
decreased tolerance to stress.  Mental status examination led 
the examiner finding that while the veteran reported some 
PTSD symptoms he did not present enough to meet the minimum 
criteria for a diagnosis of PTSD.  He did however appear to 
have an anxiety disorder. 

VAMC clinical records dated in May 1999 noted the veteran 
reported depression, irritability, and nightmares since 
returning from Desert Storm.  He related drinking alcohol but 
his consumption was reportedly less than prior an in-service 
alcohol program.  His longest period of sobriety was one 
year.  He denied any problem with alcohol and reported that 
he could stop drinking on his own "at any time."  The 
examiner opined that the veteran did not have bipolar 
symptoms. The diagnoses were PTSD, and alcohol abuse, rule 
out dependence.

VAMC clinical records dated in July 1999 noted diagnoses of 
rule out impulse control disorder vs. behavior associated 
with antisocial personality; alcohol abuse in remission; PTSD 
symptoms; and a depressive disorder, not otherwise specified.

VAMC hospitalization records dated in January 2001 included a 
psychological evaluation which noted an impression of PTSD 
and depression.  Treatment and follow up counseling was 
recommended.

VAMC hospitalization records dated in February 2001 include 
diagnoses of PTSD, with "cluster B" personality traits.  
The examiner noted noncompliance with his psychotropic 
medications since June 2000.

A VAMC emergency room record dated in May 2003 noted the 
veteran was separated and unemployed with a long history of 
alcohol and drug abuse.  At that time he was receiving 
treatment from VA for substance abuse.  His legal history 
included two prior criminal convictions, and a period of 
incarceration.  There was no family history of psychiatric 
problems.  Following a mental status examination the 
diagnosis was polysubstance abuse/dependency, and rule out 
antisocial personality disorder.

Following the October 2003 Board remand, the RO requested 
that the veteran submit a detailed statement of his stressors 
for verification.  The RO sent several letters to the veteran 
but did not submit any verifiable stressor details. 

In March 2004 the RO obtained the veteran's service personnel 
records.  These revealed that he had been stationed in 
Germany from July 1990 to February 1992.  His duty was as a 
tank mechanic.  During this period he was placed on temporary 
duty status (TDY) for four months and assigned to Saudi 
Arabia from December 1990 to May 1991.  There is no evidence 
of any involvement in any combat operations.  He subsequently 
returned to his unit in Germany and competed his period of 
service. 

At a VA examination in February 2006, the examiner reviewed 
the veteran's claims file and VAMC medical records.  The 
examiner noted numerous visits to mental health providers 
over the years which referred to PTSD symptoms.  At times the 
diagnoses were PTSD while at other times he was diagnosed 
with PTSD symptoms only. He was also diagnosed with anxiety.  
He had a significant history of polysubstance abuse and a 
personality disorder, particularly with antisocial traits.  
The veteran was noted to have begun treatment in 2001. He 
presented to an emergency room in May 2003 due to significant 
drug use, including intravenous Oxycontin.  He reported only 
occasional alcohol use, and marihuana. He noted that he still 
occasionally used Oxycontin.  The veteran described stressors 
from Desert Storm when he was in tanks.  They had battles 
with Iraqis and took some friendly fire as well.  He 
reportedly witnessed a friend severely wounded.  Afterwards 
he reportedly was involved in body cleanup and burying enemy 
dead in the sand.  This included dismembered corpses.  The 
diagnoses was PTSD; polysubstance abuse; personality 
disorder, not otherwise specified, with antisocial traits.

The examiner opined that the veteran met the criteria for 
PTSD and described numerous symptoms for many years.  He 
noted that, "it is as least as likely as not that the 
veteran's psychiatric disorder of posttraumatic stress 
disorder developed during the veteran's period of active 
service."  The examiner noted a number of complicating 
factors involving other diagnoses.  The examiner admitted 
that these overlapped with PTSD, and as such, he could not 
tell which symptoms were related to what but he opined it was 
"most likely to be a combination of both."

Analysis

The RO attempted to get a detailed stressor report from the 
veteran to submit to the National Personnel Records Center, 
the United States Armed Services Center for Unit Research, 
the United States Army, and any other logical source.  
Unfortunately, the veteran failed to provide VA with detailed 
stressor information.  The veteran claimed he was a tank 
driver and engaged in combat with Iraqi tanks and assisted in 
the clean-up and burial of Iraqi soldiers.  He also reported 
witnessing a friend being killed in one statement, while 
noting he witnessed his friend being severely wounded in 
another statement.  

In contrast, the records reveal he was a tank mechanic sent 
on temporary duty for four months to Saudi Arabia and 
returned to Germany to complete his tour of duty.  There is 
no evidence supporting the claim that he went into Iraq, 
Kuwait, or that he was involved in any direct combat during 
Desert Storm.  While the record reflects the award of the 
Southwest Asia service medal, there is no evidence even 
remotely suggesting in-service combat experience.  
Interestingly, the appellant's DD-214 does not reflect his 
receipt of either the Kuwait Liberation Medal issued by the 
Kuwaiti Government or the Kuwait Liberation Medal issued by 
Saudi Arabia.  Therefore, there is no evidence that the 
claimant is a "combat veteran."  Accordingly, his lay 
testimony regarding the claimed stressors cannot alone be 
accepted as conclusive evidence as to the actual existence of 
any of the claimed stressors.

Although VA physicians have diagnosed the veteran with PTSD, 
the basis for these diagnoses is not shown to rely on an 
independently verified history of any in-service stressor. 
The Board may not grant service connection for PTSD in cases 
such as this without independent supporting evidence of the 
occurrence of the claimed stressors, and without evidence of 
a verified stressor being the basis for the diagnosis.    
Neither the evidence filed by the veteran nor any of the 
information obtained by VA verified any of the veteran's 
claimed stressors.  Accordingly, because VA is not required 
to accept evidence that is simply information recorded by a 
medical examiner, the Board does not find that VA treatment 
records on file, or the February 2006 VA examination provide 
a basis to grant service connection.  

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the 38 C.F.R. § 3.304(f) 
requirement that there be credible supporting evidence that 
the claimed stressors actually occurred).  Nevertheless, 
despite efforts by VA to confirm the veteran's allegations, 
no evidence has been uncovered which verifies any of his 
assertions regarding an in-service stressor.  Although VA 
healthcare providers have accepted the veteran's 
description of his in-service experiences as credible for 
diagnosing PTSD, the Board may not grant service connection 
for PTSD in cases such as this without independently 
verifiable evidence of the in-service occurrence of the 
claimed stressors.  Hence, entitlement to service connection 
for post traumatic stress disorder is denied.   

As to whether service connection is warranted for any other 
acquired psychiatric disorder the service medical records are 
devoid of any pertinent complaint or finding.  A psychosis 
was not compensably within a year of the appellant's 
separation from active duty, and no examiner has found that 
an acquired psychiatric disorder is related to service.  
Given this evidence, the preponderance of the evidence is 
against the veteran's claim.  Indeed, the evidence as a whole 
preponderates against finding that the veteran has a 
psychiatric disorder including anxiety that is related to 
military service. As the preponderance of the evidence is 
against the claim, service connection is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


